Case 2:21-cv-02813-BRM-ESK Document 10 Filed 04/01/21 Page 1 of 2 PageID: 551




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY



XIAMEN ITG GROUP CORP., LTD.,                         Civil Action No. 21-cv-02813

                                        Petitioner,

-against-

CRYSTAL VOGUE, INC.,

                                      Respondent.




                                     NOTICE OF MOTION


       PLEASE TAKE NOTICE, upon the attached Memorandum of Law, the Declaration of

Michael S. Horn and accompanying exhibits, the Declaration of Brian Wu and accompanying

exhibits, and all other papers and proceedings herein Respondent, Crystal Vogue will move before

this Court on May 3, 2021 at the United States District Courthouse, Martin Luther King Building

& U.S. Courthouse, 50 Walnut Street, Newark, New Jersey 07101, for an order: 1) pursuant to

Fed. R. Civ. Pro. 12(b)(3), 12(b)(6), 12 (b)(7) and Rule 8 (a) dismissing the Petition; or, in the

alternative, 2) staying the case pending the resolution of Xiamen ITG Group Corp., Ltd. v. Peace

Bird Trading Corp., et al. Civil Action No. 19-CV-6524; or, in the alternative, 3) transferring this

matter from this Court to Xiamen ITG Group Corp., Ltd. v. Peace Bird Trading Corp., et al. Civil

Action No. 19-CV-6524 so that these matters can be consolidated pursuant to Fed. R. Civ. Pro.
Case 2:21-cv-02813-BRM-ESK Document 10 Filed 04/01/21 Page 2 of 2 PageID: 552




42(a). The basis for the motion is set forth in the accompanying memorandum of law.



                                           Respectfully Submitted,

                                           ARCHER & GREINER, P.C.
                                           21 Main Street, Suite 353
                                           Court Plaza South, West Wing
                                           Hackensack, New Jersey 07601
                                           Phone No.: (201) 498-8529
                                           Facsimile: (201) 342-6611
                                           Attorneys for Respondent, Crystal Vogue

                                           By:    /s/ Michael S. Horn, Esq.
                                                  Michael S. Horn, Esq.
                                                  mhorn@archerlaw.com
To:    Ruofei Xiang, Esq.
       Mazzola Lindstrom, LLP
       1350 Avenue of the Americas, 2nd Floor
       New York, New York 10019


220449364v1
